 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                      DISTRICT OF NEVADA

 5 MAXIMILIANO PEREZ,
                                                               Case No. 2:17-cv-02138-APG-NJK
 6                  Plaintiff,
     vs.                                                       ORDER
 7
     PETER REUBEN SHENK-KOONTZ,
 8
                    Defendant.
 9

10         The pretrial order must be jointly submitted by the parties and follow a specific format.

11 LR 16-4, 26-1(b)(5). See also Docket No. 23 (extending deadline for filing joint pretrial order).

12 Nonetheless, the parties in the instant case have filed separate pretrial orders that do not comply

13 with the Court’s Local Rules. Docket Nos. 24, 25.

14         IT IS ORDERED that the parties’ separate pretrial orders are hereby STRICKEN.

15 Docket Nos. 24, 25.

16         IT IS FURTHER ORDERED that, no later than November 13, 2018, the parties must file

17 a joint pretrial order that complies in full with the Court’s Local Rules.

18         IT IS SO ORDERED.

19         DATED: November 7, 2018.

20

21
                                                  NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22

23
